DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 3-5, 10, 13, 16, and 19 are acknowledged by the Examiner.
	Applicant’s cancelation of claims 2 and 20 are acknowledged by the Examiner. 
	Applicant’s addition of claim 21 is acknowledged by the Examiner. 
	Applicant’s amendments of claims 3 and 4 has overcome the previous claim objections, as such the claim objections to claims 3 and 4 are withdrawn. 
	Applicant’s cancelation of claim 20 has overcome the previous claim objection, as such the claim objection to claims 20 is withdrawn.
	Applicant’s amendments of claims 1, 5, 10, 16, and 19 have overcome the previous rejections under 35 U.S.C. 112(b). As such the rejections of claims 1, and 3-19 under 35 U.S.C. 112(b) has been withdrawn. 
	Currently claims 1, 3-19, and 21 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-19 and the various rejections which rely upon the reference of Tran (US 2011/0306911 A1) as a primary reference have been considered but are moot because the new ground of rejection does not rely on Tran as the primary reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 19 objected to because of the following informalities:   
Claim 19 recites the limitation: “a distance posteriorly according a to stage in a gait of a user”. Examiner recommends amending to recite “according to a stage”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “at least one hinge” in line 2. This limitation is considered to be unclear due to the fact that a first hinge has already been claimed in claim 7 from which claim 10 now depends. Therefore it is unclear as to if the “at least one hinge” solely refers to the first hinge, or if it refers to a hinge which differs from the first hinge. For the purpose of examination, Examiner will interpret the first hinge and the at least one hinge as being the same hinge.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 4,697,583) (hereinafter Mason).
In regards to claim 1, Mason discloses an orthopedic device (10; see [Col 5 ln 18-30]; see figure 10), comprising: 
a sleeve (12; see [Col 5 ln 31-46]; see figure 1a) having a tubular form defined along a central axis (see figure 1a); 
a strapping system (24, 26, 28, 34; see [Col 5 ln 55-Col 6 ln 49]; see figure 1b) consisting 
a first anterior strap (24; strap is defined by the Merriam-Webster dictionary as: “a band, plate, or loop of metal for binding objects together or for clamping an object in position” (see https://www.merriam-webster.com/dictionary/strap); therefore since 24 is a band or plate of metal (see [Col 6 ln 10-23]) which binds or holds left and right 92 together (see Figure 1B), 24 is construed to be a strap) connected to the sleeve (12; see figure 10 that 24 is connected to 12 via the engagement of 12 and 14) and extending between lateral and medial sides of the sleeve (12) on an anterior side thereof (see figures 1a-b that 24 extends between lateral and medial sides of the sleeve, and see figure 10 that 24 extends on an anterior side thereof), 
a second anterior strap (34) connected to the sleeve (12; see figure 10 that 34 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on the anterior side (see figures 1a-b that 34 extends between lateral and medial sides of the sleeve, and see figure 10 that 34 extends on an anterior side thereof), 
a first posterior strap (28) connected to the sleeve (12; see figure 10 that 28 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on a posterior side thereof (see figures 1a-b that 28 extends between lateral and medial sides of the sleeve, and see figure 10 that 28 extends on an posterior side thereof), 
a second posterior strap (26; strap is defined by the Merriam-Webster dictionary as: “a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping” (see https://www.merriam-webster.com/dictionary/strap); therefore since 26 is a flat strip of flexible plastic (see [Col 6 ln 24-33]; see figure 1B) which secures and holds together left and right 92 (see figure 1B), 26 is construed to be a strap) connected to the sleeve (12; see figure 10 that 26 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on the posterior side (see figures 1a-b that 26 extends between lateral and medial sides of the sleeve, and see figure 10 that 26 extends on an posterior side thereof), 
wherein the first anterior strap (24) and the first posterior strap (28) are located above an anterior center (portion of 12 as indicated by A in annotated figure 10 below) of the sleeve (12; see figure 10 that 24 and 28 are located above A); 
wherein the second anterior strap (34) and the second posterior strap (26) are located below the anterior center (A) of the sleeve (12; see figure 10 that 34 and 26 are located below A), 
wherein the first posterior strap (28) and the second anterior strap (34) are located closer to the anterior center (A) of the sleeve (12) than the first anterior strap (24) and the second posterior strap (26; see figure 10 that 28 and 34 are located closer to A than 24 and 26), the first anterior strap (24) being located a first distance away from the second posterior strap (26) in a proximal direction (see figure 10 that 24 is located a first distance away in a proximal direction from 26), and the second posterior strap (26) being located a second distance from second anterior strap (34) in a distal direction (see figure 10 that 26 is located a second distance from 34 in a distal direction), 
wherein the first anterior strap (24) and second anterior strap (34) are arranged to apply first (150; see [Col 11 ln 26-46]; see figure 10) and second anteriorly directed forces (156; see [Col 11 ln 26-46]; see figure 10) on an anterior of a leg (see figure 10), proximal and distal of a knee, respectively (see figure 10; while 150 and 156 are described as being “posterior” forces it can clearly be seen in figure 10 that 150 and 156 are being directed into the anterior of the user’s leg and are therefore construed to be “anteriorly directed”); 
wherein the first posterior strap (28) and second posterior strap (26) are arranged to apply first (152; see [Col 11 ln 26-46]; see figure 10) and second posteriorly directed forces (154; see [Col 11 ln 26-46]; see figure 10) on a posterior of a leg (see figure 10), proximal and distal of a knee (see figure 10; while 152 and 154 are described as being “anterior” forces it can clearly be seen in figure 10 that 152 and 154 are being directed into the posterior of the user’s leg and are therefore construed to be “posteriorly directed”), respectively; 
wherein the strapping system (24, 26, 28, 34) is arranged to create first and second three-point loading schemes (see figure 10 that 24, 26, 28, 34 are positioned the same as Applicant’s claimed invention (see Applicant’s figure 1), and thus create the same first and second three point loading scheme as will be explained below) such that the first three-point loading scheme consists the first and second anteriorly directed forces (150, 156) and the first posteriorly directed force (152) between the first and second anteriorly directed forces (150, 156; see figure 10 that 152 is located between 150 and 156 and therefore creates a three point loading scheme), and the second three-point loading scheme consists the first and second posteriorly directed forces (152, 154) and the second anteriorly directed force (156) between the first and second posteriorly directed forces (152, 154; see figure 10 that 156 is located between 152 and 154 and therefore creates a three point loading scheme).

    PNG
    media_image1.png
    618
    473
    media_image1.png
    Greyscale

In regards to claim 3, Mason discloses the invention as discussed above.
Mason further discloses wherein the first posterior strap (28) is located a third distance from the anterior center (A) of the sleeve (12; see figure 10 that 28 is located a distance from A);
wherein the first anterior strap (24) is located the first distance from the first posterior strap (28; see figure 10 that 24 and 28 are located a distance apart), the first posterior strap (28) is located closer to the anterior center (A) than the first anterior strap (24; see figure 10 that 28 is closer to A than 24).
In regards to claim 4, Mason discloses the invention as discussed above.
Mason further discloses wherein the second anterior strap (34) is located a fourth distance from the anterior center (A) of the sleeve (12; see figure 10 that 34 is located a distance from A);
wherein the second posterior strap (26) is located the second distance from the second anterior strap (34; see figure 10 that 26 and 34 are located a distance apart), the second anterior strap (34) is located closer to the anterior center (A) than the second posterior strap (26; see figure 10 that 34 is closer to A than 26).
In regards to claim 5, Mason discloses the invention as discussed above.
Mason further discloses wherein the first and second anterior straps (24, 34) and the first and second posterior straps (26, 28) are staggered relative to the central axis of the sleeve (12; see figure 10 that 24, 26, 28, and 34 are in a staggered configuration relative to the central axis of 12).
In regards to claim 6, Mason discloses the invention as discussed above.
Mason further discloses wherein the sleeve (12) is formed from an elasticized textile (see [Col 4 ln 17-35] in reference to 12 being formed from Neoprene, which as established in the Non-final office action dated 05/19/2021 is a textile; and is elastic as evidenced by [Col 4 ln 17-35] stating the sleeve is elastomeric).

    PNG
    media_image2.png
    553
    465
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason) in view of Gildersleeve et al. (US 6,238,360 B1).
In regards to claim 19, Mason discloses an orthopedic device (10; see [Col 5 ln 18-30]; see figure 10), comprising: 
a sleeve (12; see [Col 5 ln 31-46]; see figure 1a) having a tubular form defined along a central axis (see figure 1a); 
a strapping system (24, 26, 28, 34; see [Col 5 ln 55-Col 6 ln 49]; see figure 1b) consisting 
a first anterior strap (24; strap is defined by the Merriam-Webster dictionary as: “a band, plate, or loop of metal for binding objects together or for clamping an object in position” (see https://www.merriam-webster.com/dictionary/strap); therefore since 24 is a band or plate of metal (see [Col 6 ln 10-23]) which binds or holds left and right 92 together (see Figure 1B), 24 is construed to be a strap) connected to the sleeve (12; see figure 10 that 24 is connected to 12 via the engagement of 12 and 14) and extending between lateral and medial sides of the sleeve (12) on an anterior side thereof (see figures 1a-b that 24 extends between lateral and medial sides of the sleeve, and see figure 10 that 24 extends on an anterior side thereof),
a second anterior strap (34) connected to the sleeve (12; see figure 10 that 34 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on the anterior side (see figures 1a-b that 34 extends between lateral and medial sides of the sleeve, and see figure 10 that 34 extends on an anterior side thereof), 
a first posterior strap (28) connected to the sleeve (12; see figure 10 that 28 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on a posterior side thereof (see figures 1a-b that 28 extends between lateral and medial sides of the sleeve, and see figure 10 that 28 extends on an posterior side thereof), 
a second posterior strap (26; strap is defined by the Merriam-Webster dictionary as: “a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping” (see https://www.merriam-webster.com/dictionary/strap); therefore since 26 is a flat strip of flexible plastic (see [Col 6 ln 24-33]; see figure 1B) which secures and holds together left and right 92 (see figure 1B), 26 is construed to be a strap) connected to the sleeve (12; see figure 10 that 26 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on the posterior side (see figures 1a-b that 26 extends between lateral and medial sides of the sleeve, and see figure 10 that 26 extends on an posterior side thereof), 
a first hinge (18; see [Col 5 ln 47-54]; see figures 3 and 4),
wherein the first anterior strap (24) and second anterior strap (34) are arranged to apply first (150; see [Col 11 ln 26-46]; see figure 10) and second anteriorly directed forces (156; see  on an anterior of a leg (see figure 10), proximal and distal of a knee, respectively (see figure 10; while 150 and 156 are described as being “posterior” forces it can clearly be seen in figure 10 that 150 and 156 are being directed into the anterior of the user’s leg and are therefore construed to be “anteriorly directed”);
wherein the first posterior strap (28) and second posterior strap (26) are arranged to apply first (152; see [Col 11 ln 26-46]; see figure 10) and second posteriorly directed forces (154; see [Col 11 ln 26-46]; see figure 10) on a posterior of a leg (see figure 10), proximal and distal of a knee (see figure 10; while 152 and 154 are described as being “anterior” forces it can clearly be seen in figure 10 that 152 and 154 are being directed into the posterior of the user’s leg and are therefore construed to be “posteriorly directed”), respectively;
wherein the first anterior strap (24) and the first posterior strap (28) are located above an anterior center (portion of 12 as indicated by A in annotated figure 10 above) of the sleeve (12; see figure 10 that 24 and 28 are located above A); 
wherein the second anterior strap (34) and the second posterior strap (26) are located below the anterior center (A) of the sleeve (12; see figure 10 that 34 and 26 are located below A),
wherein the strapping system (24, 26, 28, 34) is arranged to create first and second three-point loading schemes (see figure 10 that 24, 26, 28, 34 are positioned the same as Applicant’s claimed invention (see Applicant’s figure 1), and thus create the same first and second three point loading scheme as will be explained below) such that the first three-point loading scheme consists the first and second anteriorly directed forces (150, 156) and the first posteriorly directed force (152) between the first and second anteriorly directed forces (150, 156; see figure 10 that 152 is located between 150 and 156 and therefore creates a three point , and the second three-point loading scheme consists the first and second posteriorly directed forces (152, 154) and the second anteriorly directed force (156) between the first and second posteriorly directed forces (152, 154; see figure 10 that 156 is located between 152 and 154 and therefore creates a three point loading scheme);
wherein tensioning of the first anterior strap (24; tensioning via tightening 28, therefore tensioning 24 against the user’s thigh (see [Col 6 ln 34-49] and [Col 11 ln 26-46])) and the second anterior strap (34) and the first posterior strap (28) and the second posterior strap (26; tensioning via tightening 34, therefore tensioning 26 against the user’s calf (see [Col 6 ln 34-49] and [Col 11 ln 26-46])) according to the first (loading scheme created by 150, 152, 156) and second three point loading schemes (loading scheme created by 152, 154, 156) is arranged to urge a distal end of a femur a distance anteriorly, and a proximal end of a tibia a distance posteriorly according a to stage in a gait of a user (see [Col 11 ln 25-46]; see figure 10 that forces 150, 152, 154, 156 are oriented such that they apply similarly directed forces as applicant’s claimed invention (as can be seen in Applicant’s figure 5 as indicated by F1-4); see also in Figure 10 that a posteriorly directed force is directed towards a distal end of a user’s femur, and would therefore urge a distal end of a femur a distance anteriorly, as well an anteriorly directed force is directed towards a proximal end of a user’s tibia and would therefore urge a proximal end of a tibia a distance posteriorly).
Mason does not disclose a hinge located between a first panel and the sleeve. 
However, Gildersleeve teaches an analogous orthopedic device (10; see [Col 3 ln 21-26]; see figure 3) comprising an analogous sleeve (12; see [Col 3 ln 26-40]; see figure 3), and an analogous hinge (22; see [Col 3 ln 53-67]; see figure 3); wherein the hinge (22) is located between a first panel (24; see [Col 3 ln 53-67]; see figure 3; while 24 is defined in the and the sleeve (12) for the purpose of fixing the position of the hinge and ensuring is does not shift relative to the sleeve (see [Col 3 ln 53-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason by including the panel which covers the hinge and therefore positions the hinge between said panel and the sleeve as taught by Gildersleeve in order to have provided an improved hinge and sleeve engagement that would add the benefit of fixing the position of the hinge and ensuring is does not shift relative to the sleeve (see [Col 3 ln 53-67]).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason) as applied to claims 1, and 3-6 above, and further in view of Gildersleeve et al. (US 6,238,360 B1).
In regards to claim 7, Mason discloses the invention as discussed above.
Mason further discloses a first hinge (18; see [Col 5 ln 47-54]; see figures 3 and 4).
Mason does not disclose a first panel extending along a medial-lateral plane of a first side of the sleeve, and the first and second anterior straps and the first and second posterior straps connecting to the first panel;
the first hinge located between the first panel and the sleeve.
However, Gildersleeve teaches an analogous orthopedic device (10; see [Col 3 ln 21-26]; see figure 3); comprising an analogous sleeve (12; see [Col 2 ln 26-40; see figure 3) an analogous first hinge (22; see [Col 3 ln 53-67]; see figures 3 and 5-7), and an analogous further comprising a first panel (24; see [Col 3 ln 53-67]; see figure 3; while 24 is defined in the specification as a “sheath”, it can clearly be seen in Figure 3 that the outer layer of the “sheath” is made from a strip of material which forms part of the sleeve surface and covers that outermost side of 22, and is therefore construed to be a panel) extending along a medial-lateral plane of a first side of the sleeve (12; see [Col 3 ln 53-67]; see figures 1a and 1b) and the straps (32) each connecting to the first panel (24; see figure 3 that the straps are each connected to the panel via sewing and interactions with 34) for the purpose of attaching the hinge to the sleeve in a secured yet removable configuration (see [Col 3 ln 53-67]); 
wherein the hinge (22) is located between the first panel (24) and the sleeve (12) for the purpose of fixing the position of the hinge and ensuring is does not shift relative to the sleeve (see [Col 3 ln 53-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason by including the panel which extends along a medial-lateral plane of a first side of the sleeve, facilitates the connection of straps to the sleeve, and positions the hinge between said panel and sleeve as taught by Gildersleeve in order to have provided an improved sleeve that would add the benefit of attaching the hinge to the sleeve in a secured yet removable configuration and fixing the position of the hinge and ensuring is does not shift relative to the sleeve (see [Col 3 ln 53-67]).
In regards to claim 8, Mason as now modified by Gildersleeve discloses the invention as discussed above.
wherein the first panel (24 of Gildersleeve) includes a first portion (portion of 24 of Gildersleeve located over 36; see figure 3) located above the anterior center (see Gildersleeve Figure 3 below that the portion of 24 over 36 is located above an anterior center of the sleeve) of the sleeve (12 of Mason), a second portion (portion of 24 of Gildersleeve located over 38; see figure 3) located below the anterior center (see Gildersleeve figure 3 below that the portion of 24 over 38 is located below an anterior center of the sleeve) of the sleeve (12 of Mason), and a middle portion (portion of 24 of Gildersleeve located over 42; see figure 3) located generally at the anterior center (see Gildersleeve figure 3 below that the portion of 24 over 42 is located at an anterior center of the sleeve) of the sleeve (12 of Mason; therefore as now combined, Mason as specifically modified by Gildersleeve discloses the claimed limitations).

    PNG
    media_image3.png
    569
    566
    media_image3.png
    Greyscale

Mason as now modified by Gildersleeve does not disclose wherein the first panel further defines a slot through which the first anterior strap extends.
However, Gildersleeve further teaches wherein the first panel (24) further defines a slot (slot of 34; see [Col 4 ln 12-35]; see figure 3; due to 34 being directly attached to 24 via stitching, 24 is construed to define the location of and therefore define 34) through which the strap (30) extends (see figure 3) for the purpose of providing an extreme mechanical advantage (see [Col 4 ln 12-35]).

In regards to claim 9, Mason as now modified by Gildersleeve discloses the invention as discussed above.
Mason as now modified by Gildersleeve further discloses wherein the first (24) and second anterior straps (34 of Mason) are adjustably secured to the first panel (24 of Gildersleeve; as now combined to include slot 34 of Gildersleeve through which straps extend) such that adjustment of the first and second anterior straps (24, and 34 of Mason) is in a first circumferential direction (see [Col 6 ln 10-24] of Mason in reference to 24 being formably adjustable; see [Col 6 ln 50-68] of Mason in reference to adjustment of 34; adjustment about the anterior circumference of the leg is construed to be adjustment in a first (anterior) circumferential direction), and adjustment of the first (28 of Mason) and second posterior straps (26 of Mason) is in a second circumferential direction (see [Col 6 ln 24-33] of Mason in reference to 26 being flexible and adjustable; see [Col 6 ln 50-68] of Mason in reference to adjustment of 28; adjustment about the posterior circumference of the leg is construed to be adjustment in a second (posterior) circumferential direction) opposite the first circumferential direction (anterior and posterior circumferences are opposite one another).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason) in view of Gildersleeve et al. (US 6,238,360 B1) as applied to claims 7-9 above, and further in view of Omarsson et al. (US 2016/0278959 A1) (hereinafter Omarsson).
In regards to claim 10, Mason as now modified by Gildersleeve discloses the invention as discussed above.
Mason as now modified by Gildersleeve further discloses at least one hinge (18 of Mason) located on at least one of the lateral and medial sides of the sleeve (12; see figure 7 that there are two 18’s located on both the lateral and medial sides of 12);
wherein the first posterior strap (28 of Mason) has a first end (40; see [Col 7 ln 1-11]; see figure 1b) secured to the first panel (24 of Gildersleeve which includes slots 34 of Gildersleeve as well; See Mason figure 10 that 28’s first end 40 attaches to a similar slot 30, and as now combined would be attached to the first panel in the same way),
and adjustably connects (see [Col 6 ln 34-40] in reference to adjustable strap 28) to the at least one hinge (18 of Mason; 28 of Mason is indirectly connected to 18 of Mason as seen in figure 10).
Mason as now modified by Gildersleeve does not disclose wherein the first end is defined by an elasticized segment, an inelastic segment is secured to the elasticized segment.
However, Omarsson teaches an analogous strap (200; see [0077]; see figure 16); wherein the first end (side of 200 comprising 204) is defined by an elasticized segment (204; see [0077]; see figure 16), an inelastic segment (202; see [0077]; see figure 16) for the purpose of accommodating movement of a knee or other joint while maintaining an approximating force over the leg or other limb (see [0088]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end of the first posterior .
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason) as applied to claims 1, and 3-6 above, and further in view of Grim et al. (US 5,823,981) (hereinafter Grim).
In regards to claim 11, Mason discloses the invention as discussed above.
Mason further discloses wherein the sleeve (12) defines a knee locator section (60; see [Col 7 ln 52-66]; see figure 1a) having a differently formed textile pattern from a periphery (the rest of 12) about the knee locator section (60; the portion of 12 comprising 60 which is an aperture located within 12 is construed to be a differing textile pattern (having an aperture) than the periphery about the knee locator section (having a continuous material/not having an aperture)). 
Mason does not disclose wherein the sleeve defines a popliteal region of the posterior side and has a different flexibility from the regions of the sleeve surrounding the popliteal region. 
However, Grim teaches an analogous sleeve (28; see [Col 6 ln 15-25]; see figure 1; see figure 1 that 28 forms a sleeve that wraps around the user’s leg and is therefore construed to be a sleeve); wherein the sleeve (28) defines a popliteal region (30; see [Col 6 ln 26-36]; see figure 1) on the posterior side (see figure 1) and has a different flexibility from the regions of the sleeve (28) surrounding the popliteal region (30; see [Col 6 ln 26-36] in reference to a “generally relaxed thickness” which is construed to mean there are a series of thinner portions in 30 (see 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason by including the popliteal region with an increased flexibility as taught by Grim in order to have provided an improved sleeve that would add the benefit of  preventing the material of the sleeve from bunching, thus allowing the user’s knee to flex freely (see [Col 6 ln 26-36]).
In regards to claim 12, Mason as now modified by Grim discloses the invention as discussed above.
Mason further discloses wherein the knee locator section (60) defines a flexibility feature (aperture) defined by a textile pattern (textile comprising an aperture is construed to be a textile pattern; see figures 9 and 10) providing greater flexibility than the textile pattern about the periphery (textile not comprising an aperture; see figures 9 and 10; 60 being an aperture in the textile has a different textile pattern from the solid sheet of the “periphery”, thus also giving 60 “greater flexibility”; see figures 9 and 10).
Claims 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason) as applied to claims 1, and 3-6 above, and further in view of Bue JR. (US 2013/0190665 A1).
In regards to claim 13, Mason discloses the invention as discussed above.
Mason does not disclose a hamstring activator attached to the sleeve, the hamstring activator arranged on the sleeve at a region above the first posterior strap in the proximal direction for applying pressure to at least one of the semitendinosus, semimembranosus, and biceps femoris tendons. 
However, Bue JR. teaches an analogous sleeve (200; see [0038]; see figures 1-18); comprising a hamstring activator (300; see [0041]; see Figure 1; 300 is construed to be an activator due to [0041] disclosing that 300 applies a compressive pressure to the user’s hamstrings similar to that of Applicant’s disclosure and figures) attached to the sleeve (200; see [0041] and figure 1 that both depict 300 being attached to 200), the hamstring activator (300) arranged on the sleeve (200) at a region for applying pressure to at least one of the semitendinosus, semimembranosus and biceps femoris tendons (see [0041]) for the purpose of applying a proprioceptive compressive force (see [0041]) for enhancing contraction of the user’s muscles (see [0013]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason by including the hamstring activator as taught by Bue JR in order to have provided an improved sleeve that would add the benefit of applying a proprioceptive compressive force (see [0041]) for enhancing contraction of the user’s muscles (see [0013]). 
Mason as now modified by Bue JR. does not explicitly disclose the hamstring activator is arranged on the sleeve at a region above the first posterior strap in the proximal direction. 
	However, it is stated in Bue JR that the hamstring activator (300) is positioned on a user’s hamstring (see [0042]). Further it can be seen in Mason figure 10 that the first posterior strap is positioned just above the user’s knee and below the user’s hamstring (see annotated figure 10 below; and evidenced by the location of the femur’s distal epiphysis which can be seen in figure 10). Therefore it would have been obvious to one of ordinary skill in the art that the combination 

    PNG
    media_image4.png
    752
    782
    media_image4.png
    Greyscale

	In regards to claim 17, Mason as now modified by Bue JR. discloses the invention as discussed above.
Mason as now modified by Bue JR. further discloses wherein the hamstring activator (300 of Bue) is flexible and resilient (see [0047] in reference to 300 being made from foam, foam-like, gel, or gel-like material; resilient is defined by the Merriam-Webster dictionary as: “tending to recover from or adjust easily to misfortune or change” (see https://www.merriam-webster.com/dictionary/resilient); thus a gel or gel-like substance conforms and is flexible, and and is arranged for the rear surface to approximate a curvature of the sleeve (200; see Figure 5 that 300 approximates (conforms to) the curvature of 200).
Claims 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason) in view of Bue JR. (US 2013/0190665 A1) as applied to claims 13, and 17 above, and further in view of Herresthal (US 2011/0160631 A1).
In regards to claim 14, Mason as now modified by Bue JR. discloses the invention as discussed above.
Mason as now modified by Bue JR. does not disclose wherein the hamstring activator defines a facing surface and a rear surface, the hamstring activator having at least one protrusion extending from the facing surface. 
However, Herresthal teaches an analogous musculature activator (5; see [0030]; see Figures 2 and 3; 5 while being defined as a massage pelotte massages trigger points (tendons) of the desired muscles (see [0035]), and applies a compressive force via tension belt 62 (see [0036]) thus, since 5 provides a compressive force on a trigger point of a muscle, it is construed to be a musculature activator (specifically the musculus vastus lateralis)); wherein the activator (5) defines a facing surface (surface comprising 50; see figure 3) and a rear surface (surface opposite the surface comprising 50; see figure 3), the activator (5) having at least one protrusion (50; see [0031]; see Figure 3) extending from the facing surface (surface comprising 50) for the purpose of reducing the muscle’s tone (thus reducing the amount the muscle is contracted prior to an intended muscular contraction, and allowing for a greater response and contraction by the muscle) as well as positively influencing the tensing or contraction of the muscle (see [0009]).

In regards to claim 15, Mason as now modified by Bue JR. and Herresthal discloses the invention as discussed above.
Mason as now modified by Bue JR. and Herresthal further discloses wherein the hamstring activator (300 of Bue JR) has at least two protrusions (50 of Herresthal) protruding from the facing surface (surface comprising 50 of Herresthal); 
wherein the facing surface (surface comprising 50 of Herresthal) is substantially flat relative to the at least two protrusions (50 of Herresthal; see Figure 3 that the surface comprising 50 is flat); 
wherein the rear surface (surface opposite the surface comprising 50 of Herresthal) is substantially flat (see figure 3 of Herresthal) and adapted to abut the sleeve (12 of Mason; see Figure 5 of Bue JR. that 300 is adapted to abut the sleeve); 
wherein the at least two protrusions (50 of Herresthal)  have a rounded profile (see figure 3 of Herresthal).
In regards to claim 16, Mason as now modified by Bue JR. and Herresthal discloses the invention as discussed above.
 wherein the at least one protrusion (50 of Herresthal) is arranged to apply pressure according to inwardly radial elasticity due to the elasticity of the tubular sleeve (see [0044] of Bue JR. in regards to the amount of pressure applied to the hamstring muscles as being dependent on a size and material (and therefore an elasticity of the material; see [0038] in reference to the material of Bue JR. applying 15-25 mm of pressure) of the sleeve and the size and material of the activator; as such, due to Mason disclosing elasticized neoprene as the material for the sleeve (see Mason [Col 7 ln 52-66]), as now combined, the combination of Mason as now modified by Bue JR. and Herresthal having the elasticized sleeve, having the hamstring activator comprising inwardly facing protrusions, and the hamstring activator positioned between the elasticized sleeve and the user, the combination of Mason as now modified by Bue JR. and Herresthal meets the claimed limitations).
In regards to claim 18, Mason as now modified by Bue JR. discloses the invention as discussed above.
Mason as now modified by Bue JR. does not disclose wherein the sleeve forms a pocket adapted to receive the hamstring activator. 
However, Herresthal teaches an analogous an analogous sleeve (2 see [0026]; see Figure 1), comprising an analogous musculature activator (5; see [0030]; see Figures 2 and 3; 5 while being defined as a massage pelotte massages trigger points (tendons) of the desired muscles (see [0035]), and applies a compressive force via tension belt 62 (see [0036]) thus, since 5 provides a compressive force on a trigger point of a muscle, it is construed to be a musculature activator (specifically the musculus vastus lateralis)); wherein the sleeve (2) forms a pocket (25; see adapted to receive the activator (5; see Figure 2) for the purpose of fixing the activator to the sleeve (see [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason as now modified by Bue JR. by including the pocket for receiving the hamstring activator as taught by Herresthal in order to have provided an improved sleeve that would add the benefit of fixing the activator to the sleeve (see [0030]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 4,697,583) (hereinafter Mason), Dickerson et al. (US 4,986,263) (hereinafter Dickerson), and Bue JR. (US 2013/0190665 A1).
In regards to claim 21, Mason discloses an orthopedic device (10; see [Col 5 ln 18-30]; see figure 10), comprising: 
a sleeve (12; see [Col 5 ln 31-46]; see figure 1a) having a tubular form defined along a central axis (see figure 1a); 
a strapping system (24, 26, 28, 34; see [Col 5 ln 55-Col 6 ln 49]; see figure 1b) consisting 
a first anterior strap (24; strap is defined by the Merriam-Webster dictionary as: “a band, plate, or loop of metal for binding objects together or for clamping an object in position” (see https://www.merriam-webster.com/dictionary/strap); therefore since 24 is a band or plate of metal (see [Col 6 ln 10-23]) which binds or holds left and right 92 together (see Figure 1B), 24 is construed to be a strap) connected to the sleeve (12; see figure 10 that 24 is connected to 12 via the engagement of 12 and 14) and extending between lateral and medial sides of the sleeve (12) on an anterior side thereof (see ,
a second anterior strap (34) connected to the sleeve (12; see figure 10 that 34 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on the anterior side (see figures 1a-b that 34 extends between lateral and medial sides of the sleeve, and see figure 10 that 34 extends on an anterior side thereof)
a first posterior strap (28) connected to the sleeve (12; see figure 10 that 28 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on a posterior side thereof (see figures 1a-b that 28 extends between lateral and medial sides of the sleeve, and see figure 10 that 28 extends on an posterior side thereof), 
a second posterior strap (26; strap is defined by the Merriam-Webster dictionary as: “a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping” (see https://www.merriam-webster.com/dictionary/strap); therefore since 26 is a flat strip of flexible plastic (see [Col 6 ln 24-33]; see figure 1B) which secures and holds together left and right 92 (see figure 1B), 26 is construed to be a strap) connected to the sleeve (12; see figure 10 that 26 is connected to 12 via the engagement of 12 and 14) and extending between the lateral and medial sides of the sleeve (12) on the posterior side (see figures 1a-b that 26 extends between lateral and medial sides of the sleeve, and see figure 10 that 26 extends on an posterior side thereof), 
wherein the first anterior strap (24) and second anterior strap (34) are arranged to apply first (150; see [Col 11 ln 26-46]; see figure 10) and second anteriorly directed forces (156; see [Col 11 ln 26-46]; see figure 10) on an anterior of a leg (see figure 10), proximal and distal of a knee, respectively (see figure 10; while 150 and 156 are described as being “posterior” forces it can clearly be seen in figure 10 that 150 and 156 are being directed into the anterior of the user’s leg and are therefore construed to be “anteriorly directed”); 
wherein the first posterior strap (28) and second posterior strap (26) are arranged to apply first (152; see [Col 11 ln 26-46]; see figure 10) and second posteriorly directed forces (154; see [Col 11 ln 26-46]; see figure 10) on a posterior of a leg (see figure 10), proximal and distal of a knee (see figure 10; while 152 and 154 are described as being “anterior” forces it can clearly be seen in figure 10 that 152 and 154 are being directed into the posterior of the user’s leg and are therefore construed to be “posteriorly directed”), respectively; 
wherein the strapping system (24, 26, 28, 34) is arranged to create first and second three-point loading schemes (see figure 10 that 24, 26, 28, 34 are positioned the same as Applicant’s claimed invention (see Applicant’s figure 1), and thus create the same first and second three point loading scheme as will be explained below) such that the first three-point loading scheme consists the first and second anteriorly directed forces (150, 156) and the first posteriorly directed force (152) between the first and second anteriorly directed forces (150, 156; see figure 10 that 152 is located between 150 and 156 and therefore creates a three point loading scheme), and the second three-point loading scheme consists the first and second posteriorly directed forces (152, 154) and the second anteriorly directed force (156) between the first and second posteriorly directed forces (152, 154; see figure 10 that 156 is located between 152 and 154 and therefore creates a three point loading scheme).
wherein a length of the sleeve (12) between the first anterior strap (24) to the second posterior strap (26) consists the first anterior strap (24) and the second anterior strap (34) and the first posterior strap (28) and the second posterior strap (26; see figure 10);
wherein tensioning of the first anterior strap (24; tensioning via tightening 28, therefore tensioning 24 against the user’s thigh (see [Col 6 ln 34-49] and [Col 11 ln 26-46])) and the second anterior strap (34) and the first posterior strap (28) and the second posterior strap (26; tensioning via tightening 34, therefore tensioning 26 against the user’s calf (see [Col 6 ln 34-49] and [Col 11 ln 26-46])) according to the first (loading scheme created by 150, 152, 156) and second three point loading schemes (loading scheme created by 152, 154, 156) is arranged to urge a distal end of a femur a distance anteriorly, and a proximal end of a tibia a distance posteriorly according a to stage in a gait of a user (see [Col 11 ln 25-46]; see figure 10 that forces 150, 152, 154, 156 are oriented such that they apply similarly directed forces as applicant’s claimed invention (as can be seen in Applicant’s figure 5 as indicated by F1-4); see also in Figure 10 that a posteriorly directed force is directed towards a distal end of a user’s femur, and would therefore urge a distal end of a femur a distance anteriorly, as well an anteriorly directed force is directed towards a proximal end of a user’s tibia and would therefore urge a proximal end of a tibia a distance posteriorly).
Mason does not disclose first and second panels located on lateral and medial sides of the sleeve, onto which the first and second anterior straps and the first and second posterior straps secure,
and a hamstring activator attached to the sleeve, the hamstring activator arranged on the sleeve at a region above the first posterior strap in the proximal direction for applying pressure to at least one of the semitendinosus, semimembranosus, and biceps femoris tendons. 
wherein the sleeve comprises first and second panels (54 of 50 and 53; see [Col 4 ln 30-43]; see figure 1) located on lateral and medial sides of the sleeve (see figure 1) onto which upper and lower straps secure (see figures 2 and 3) for the purpose of retaining members which provide lateral support (see [Col 4 ln 30-44]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason by including the lateral and medial panels which facilitate the attachment of straps as taught by Dickerson in order to have provided an improved sleeve that would add the benefit of retaining members which provide lateral support (see [Col 4 ln 30-44]) and to provide a sleeve which would facilitate the attachment of the first and second anterior straps and the first and second posterior straps to the respective panels.
Mason as now modified by Dickerson does not disclose a hamstring activator attached to the sleeve, the hamstring activator arranged on the sleeve at a region above the first posterior strap in the proximal direction for applying pressure to at least one of the semitendinosus, semimembranosus, and biceps femoris tendons. 
However, Bue JR. teaches an analogous sleeve (200; see [0038]; see figures 1-18); comprising a hamstring activator (300; see [0041]; see Figure 1; 300 is construed to be an activator due to [0041] disclosing that 300 applies a compressive pressure to the user’s attached to the sleeve (200; see [0041] and figure 1 that both depict 300 being attached to 200), the hamstring activator (300) arranged on the sleeve (200) at a region for applying pressure to at least one of the semitendinosus, semimembranosus and biceps femoris tendons (see [0041]) for the purpose of applying a proprioceptive compressive force (see [0041]) for enhancing contraction of the user’s muscles (see [0013]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the sleeve as disclosed by Mason as now modified by Dickerson by including the hamstring activator as taught by Bue JR in order to have provided an improved sleeve that would add the benefit of applying a proprioceptive compressive force (see [0041]) for enhancing contraction of the user’s muscles (see [0013]). 
Mason as now modified Dickerson, and Bue JR. does not explicitly disclose the hamstring activator is arranged on the sleeve at a region above the first posterior strap in the proximal direction. 
	However, it is stated in Bue JR that the hamstring activator (300) is positioned on a user’s hamstring (see [0042]). Further it can be seen in Mason figure 10 that the first posterior strap is positioned just above the user’s knee and below the user’s hamstring (see annotated figure 10 above; and evidenced by the location of the femur’s distal epiphysis which can be seen in figure 10). Therefore it would have been obvious to one of ordinary skill in the art that the combination of Mason as modified by Bue JR. to include a hamstring activator which is positioned on a user’s hamstring, would be positioned above the first posterior strap in a proximal direction. Examiner further notes, in light of cited prior art that the specified location of parts are design choices considered as result effective variables, which can be optimized within prior art conditions or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786       

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786